Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02-24-2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 02-24-2021 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 9-11, 13-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murade Masao (US 20010022572 A1).

Regarding Claim 1, Murade Masao (US 20010022572 A1) suggests a display device (paragraph 85 figure 1, Item 200) comprising: a first member having a plate shape (figure 1, Item 1, being a substrate or a plate) and including a display area (paragraph 86 suggests image display area, please also see paragraph 93) within a plate surface of the first member (paragraph 85 and 93 suggesting display area on substrate or plate); a second member having plate shape (please see paragraph 93 suggests second substrate or plate)  and including a plate surface greater than the plate surface of the first member and a display area within the plate surface of the second member (please see figure 18, please notice labels 1 and 2 are very arbitrary)  the second member including a covered portion covered with the first member (please see figure 18, please notice labels 1 and 2 are very arbitrary) and an uncovered portion not covered with the first member (please see figure 18, please notice labels 1 and 2 are very arbitrary); image signal lines disposed at least in the covered portion to transmit image signals (please see figures figure 1 suggests the image signal lines are in display area on covered substrate) ; at least two signal sources mounted to signal source mounting areas of the uncovered portion separated from each other to supply image signals to the image signal lines (please see figure 1 item VID1-VID6 image signals are external to Display are or substrate); synchronization line terminals disposed in the signal source mounting areas (please see figure 1,items CLX and CLX’ are external to Display are or substrate), the synchronization line terminals being coupled to the at least two signal source (please see paragraph 89 suggesting VID1-VID6 are coupled to synchronization line); and synchronization lines disposed in the covered portion and the uncovered portion (figure 1, and paragraphs 88, 93 suggests synchronization line the covered portion and the uncovered portion)  coupled to the synchronization line terminals respectively to transmit synchronization signals for synchronizations of the at least two signal sources figure 1, paragraphs 88, 89,  synchronization line coupled to terminals provide synchronization signals to image signal source as well all the scanning and data driving circuits), some of the synchronization lines extending to cross a border between the covered portion and the uncovered portion (please see paragraphs 88, 89, 93, suggests synchronization lines extending to cross a border between the covered portion and the uncovered, please also see figures 17, 18, please notice labels 1 and 2 are very arbitrary suggests flexible printed circuit board to cross the border between the covered portion and the uncovered portion and a border between the uncovered portion and the at least one flexible printed circuit board paragraph 177).
However, prior art of Murade Masao (US 20010022572 A1) fails to recite or disclose synchronization signal.
However, Murade Masao (US 20010022572 A1) does suggest and recite CLK, CLX, CLY, CLX’ are being signals provide different clock signals to synchronize display operation (please see paragraphs 91, 108, 127).
Therefore it would be obvious to one ordinary skill in the art teaching of clock signals by prior art of Murade Masao (US 20010022572 A1) to be accommodated as synchronization signals. 

Regarding Claim 2, Murade Masao (US 20010022572 A1) suggests flexible printed circuit board coupled to a section of the uncovered portion on an opposite side from the covered portion relative to the at least two signal sources (please see figures 1, 18 items VID1-VID6 signal source terminal item 1320 suggests flexible printed circuit board) , wherein the some of the synchronization lines extending to cross the border between the covered portion and the uncovered portion are defined as first synchronization lines, and the synchronization lines include second synchronization lines disposed in the covered portion, the uncovered portion (please see paragraphs 88, 89, 93, suggests synchronization lines extending to cross a border between the covered portion and the uncovered, (please also see figures 18, 17, please notice labels 1 and 2 are very arbitrary, suggests flexible printed circuit board to cross the border between the covered portion and the uncovered portion and a border between the uncovered portion and the at least one flexible printed circuit board) and the at least one flexible printed circuit board to cross the border between the covered portion and the uncovered portion and a border between the uncovered portion and the at least one flexible printed circuit board (Please see figures 1, 17, 18, flexible printed circuit board to cross the border between the covered portion and the uncovered portion and a border between the uncovered portion and the at least one flexible printed circuit board paragraph 177)

Regarding Claim 4, Murade Masao (US 20010022572 A1) suggests the first synchronization lines transmit a first kind of synchronization signals, and the second synchronization lines transmit a second kind of synchronization signals  (please see figure 1 item CLX, CLY, CLX’, CLY’ clocks used as synchronization signal) 

Regarding Claim 5, Murade Masao (US 20010022572 A1) suggests the first synchronization lines include at least: first portions extend to cross the border between the covered portion and the uncovered portion and include ends coupled to the synchronization line terminals (please see figures 1, 18 suggesting covered and uncovered area, paragraph 88, 89, 93 suggests synchronization lines include at least: first portions extend to cross the border between the covered portion and the uncovered portion and include ends coupled to the synchronization line terminals); and second portions extend within the covered portion, the first portions and the second portions of the first synchronization lines are formed from a first conductive film and a second conductive film, respectively (paragraphs  26, 27, suggests clocks signals are formed on conductive layers), and the second conductive film has a resistance less than a resistance of the first conductive film (paragraphs 26, 27 suggests conductive films are low resistance films).

Regarding Claim 6, Murade Masao (US 20010022572 A1)  suggests scan lines disposed in the covered portion to cross the image signal lines please see figure 1, scan line and data line carrying image signal cross each other paragraph 30); and an insulator film disposed between the scan lines and the image signal lines, wherein the scan lines are formed from the first conductive film, and the image signal lines are formed from the second conductive film (please see figures 10, 11 item 33, 42 insulating film , 31 scanning line , 35 data line paragraphs 30, 31, 134 suggests data line  on the conductive film providing images signal to display pixels)

Regarding Claim 9, Murade Masao (US 20010022572 A1)  suggests the some of the synchronization lines extending to cross the border between the covered portion and the uncovered portion include first portions include at least: first portions extend to cross the border between the covered portion and the uncovered portion and include ends coupled to the synchronization line terminals; and second portions extend within the covered portion, the first portions and the second portions of the first synchronization lines are formed from a first conductive film and a second conductive film, respectively, and the second portions include first sections and second sections are parallel to each other (please see figure 1, suggests the terminals for clock signals the synchronization signals figure 17, 18 suggests covered and uncovered regions or areas and flexible printed circuit board supplying all the necessary driving signal to display board please see paragraphs 88, 89, 93, 175-177).

Regarding Claim 10, Murade Masao (US 20010022572 A1) suggests a sealant disposed between an edge area of the first member and an edge area of the covered portion of the second member to surround an internal space between the first member and the covered portion of the second member and to seal the internal space (please see figure 1, 12,18, paragraphs 142, 157 suggests a sealant disposed between an edge area of the first member and an edge area of the covered portion of the second member to surround an internal space between the first member and the covered portion of the second member and to seal the internal space)  wherein the some of the synchronization lines extending to cross the border between the covered portion and the uncovered portion include first portions include at least: first portions extend to cross the border between the covered portion and the uncovered portion and the sealant; and second portions extend within the covered portion and parallel to the sealant, and the first portions include ends coupled to the synchronization line terminals (please see figures 12, 13, paragraphs 142, 157, for sealant between substrate 1 and 2, figures 1, 18 for the terminals  and covered and uncovered portion and for clock signals or synchronization signals with flexible printed circuit board, please see paragraphs 88, 89, 93, 175-177suggests crossing over of the driving signals).

Regarding Claim 11, Murade Masao (US 20010022572 A1) suggests the some of the synchronization lines extending to cross the border between the covered portion and the uncovered portion are defined as first synchronization lines, the synchronization lines include: second synchronization lines disposed in the covered portion, the uncovered portion and the at least one flexible printed circuit board to cross the border between the covered portion and the uncovered portion and a border between the uncovered portion and the at least one flexible printed circuit board; and third synchronization lines being disposed in the uncovered portion to extend within the uncovered portion and having a width greater than a width of the first synchronization lines (figures 1, 18 for the terminals  and covered and uncovered portion and for clock signals or synchronization signals with flexible printed circuit board, please see paragraphs 88, 89, 93, 175-177suggests crossing over of the all of the display  driving signals, paragraph 26, 27 suggests clocks or synchronization signals formed from very  low resistance  metal layer)

Regarding Claim 13, Murade Masao (US 20010022572 A1) suggests a conductive layer disposed on a surface of the first member on an opposite side from the second member; at least one ground connector disposed on the uncovered portion and coupled to a ground; at least one conductor disposed on the first member and the uncovered portion to cross a border between the first member and the uncovered portion and coupled to the ground connector, wherein the at least one ground connector is disposed between the at least two signal sources (please see paragraphs 15, 45, 88, 89, 93, image signal lines are on both the substrate, covered and uncovered portion and surrounded by shield (ground) please see figures 1, 2).

Regarding Claim 14, Murade Masao (US 20010022572 A1) suggests the uncovered portion includes a control mark between the signal sources for production control (please see figure1, 2, 4, 5,17,18 please notice signal source are separated by  VSSX and VSSY and in figure 18 suggests two different signal source signal lines on the uncovered area signal lines on the flexible printed circuit board to external connection and IC mounted on the flexible printed circuit board)

Regarding Claim 15, Murade Masao (US 20010022572 A1) suggests the uncovered portion includes a notch between the at least two signals source (please see figure 1, 2, 4, 5, 17, 18 please notice signal source are separated by  VSSX and VSSY and in figure 18 suggests two different signal source signal lines on the uncovered area signal lines on the flexible printed circuit board to external connection and IC mounted on the flexible printed circuit board).

Regarding Claim 16, Murade Masao (US 20010022572 A1) suggests a display device comprising a color filter substrate having a plate shape (please see figures 1, 4, 12, 18, paragraph 161 suggesting color filter substrate) and including a display area within a plate surface of the color filter substrate (figures 12, 18, paragraph 161 suggesting color filter substrate mapping to display area), the color filter substrate including color filters (please see paragraph 161); an array substrate having a plate shape (paragraph 157) and including a plate surface greater than the plate surface of the color filter substrate (please see figures 1, 4, 12, 18) and a display area within the plate surface of the array substrate(please see figures 1, 4, 12, 18), the array substrate including a covered portion covered with the color filter substrate and an uncovered portion not covered with the color filter substrate please see figures 1, 4, 12, 18); image signal lines disposed at least in the covered portion to transmit image signals (please see figures figure 1 suggests the image signal lines are in display area on covered substrate) ; at least two signal sources mounted to signal source mounting areas of the uncovered portion separated from each other to supply image signals to the image signal lines (please see figure 1 item VID1-VID6 image signals are external to Display are or substrate); synchronization line terminals disposed in the signal source mounting areas (please see figure 1,items CLX and CLX’ are external to Display are or substrate), the synchronization line terminals being coupled to the at least two signal source (please see paragraph 89 suggesting VID1-VID6 are coupled to synchronization line); and synchronization lines disposed in the covered portion and the uncovered portion (figure 1, and paragraphs 88, 93 suggests synchronization line the covered portion and the uncovered portion)  coupled to the synchronization line terminals respectively to transmit synchronization signals for synchronizations of the at least two signal sources figure 1, paragraphs 88, 89,  synchronization line coupled to terminals provide synchronization signals to image signal source as well all the scanning and data driving circuits), some of the synchronization lines extending to cross a border between the covered portion and the uncovered portion (please see paragraphs 88, 89, 93, suggests synchronization lines extending to cross a border between the covered portion and the uncovered, please also see figures 17, 18, please notice labels 1 and 2 are very arbitrary suggests flexible printed circuit board to cross the border between the covered portion and the uncovered portion and a border between the uncovered portion and the at least one flexible printed circuit board paragraph 177).
However, prior art of Murade Masao (US 20010022572 A1) fails to recite or disclose synchronization signal.
However, Murade Masao (US 20010022572 A1) does suggest and recite CLK, CLX, CLY, CLX’ are being signals provide different clock signals to synchronize display operation (please see paragraphs 91, 108, 127).
Therefore it would be obvious to one ordinary skill in the art teaching of clock signals by prior art of Murade Masao (US 20010022572 A1) to be accommodated as synchronization signals. 

Regarding Claim 17, Murade Masao (US 20010022572 A1) suggests the first synchronization lines include: first portions being coupled to the synchronization line terminals in the first signal source mounting area (please see figure 1, 18, items CLX, CLY, CLX’ CLY’) and extending form the first signal source mounting area to the covered portion to cross the border between the uncovered portion and the covered portion (please see figure 1, 2, 18); second portions extending from ends of the first portions within the covered portion; and third portions extending from ends of the second portion to the second signal source mounting area to cross the border between the covered portion and the uncovered portion and being coupled to the synchronization line terminals in the second signal source mounting area (please see figures 1, 2, 18 suggesting items CLX, CLY, CLX’ CLY’ supplied externally therefore items CLX, CLY, CLX’ CLY’ being synchronization lines, are on the covered and uncovered area of the substrate).

Regarding Claim 19, Murade Masao (US 20010022572 A1) suggests a conductive layer disposed on the plate surface of the color filter substrate (please see figures 1, 4, 12, 18, paragraph 161 suggesting color filter substrate); a ground connector disposed between the first signal source and the second signal source on the uncovered portion and coupled to a ground; a conductor connecting the conductive layer to the ground connector (please see paragraphs 15, 45, 88, 89, 93, image signal lines are on both the substrate, covered and uncovered portion and surrounded by shield (ground) please see figures 1, 2).

Regarding Claim 20, Murade Masao (US 20010022572 A1) suggests the uncovered portion includes a control mark between the first signal source and the second signal source for production control (please see figure 1, 2, 4, 5, 17, 18 please notice signal source are separated by  VSSX and VSSY and in figure 18 suggests two different signal source signal lines on the uncovered area signal lines on the flexible printed circuit board to external connection and IC mounted on the flexible printed circuit board).

Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Murade Masao (US 20010022572 A1) as applied to claims 1-2, 4-6, 9-11, 13-17, and 19-20 above further in view of Hayato Kurasawa (US 20170205958 A1) .

Regarding Claim 12, Murade Masao (US 20010022572 A1) fails to suggest position detecting electrodes disposed in the covered portion to detect a position of input by a position input member, each of the position detection electrodes and the position input member form a capacitor; and position detecting lines disposed in the covered portion and the uncovered portion to cross the border between the covered portion and the uncovered portion and coupled to the at least two signal sources and the position detecting lines to transmit position detecting signals.
However prior art of Hayato Kurasawa (US 20170205958 A1) does suggest  position detecting electrodes disposed in the covered portion to detect a position of input by a position input member (please see figure 11 item E1 is detecting electrode similar to Electrode 25 in display region on substrate 22 covered by substrate 21, figure 14 paragraphs 70, 73, input member is finger figure 11), each of the position detection electrodes and the position input member form a capacitor (please see figure 11, paragraph 70 suggests a finger is in contact or close (contact state), a capacitance C2 generated by the finger is in contact with or close to the detection electrode E1 ) and position detecting lines disposed in the covered portion and the uncovered portion to cross the border between the covered portion and the uncovered portion and coupled to the at least two signal sources and the position detecting lines to transmit position detecting signals (please see paragraphs  73, 74, 112, 124 suggests position detecting lines disposed in the covered portion and the uncovered portion to cross the border between the covered portion and the uncovered portion and coupled to the at least two signal sources and the position detecting lines to transmit position detecting signals).
Murade Masao (US 20010022572 A1)   teaches Liquid Crystal Display comprising first and second substrate and second substrate cover first substrate. Second substrate has covered and uncovered area. Liquid Crystal Display apparatus also comprising flexible printed circuit board.
Murade Masao (US 20010022572 A1)   teaches first substrate with display is array substrate.
Hayato Kurasawa (US 20170205958 A1)  teaches  Liquid Crystal Display comprising first and second substrate and second substrate cover first substrate. Second substrate has covered and uncovered area. Liquid Crystal Display apparatus also comprising flexible printed circuit board and position detecting electrodes disposed in the covered portion to detect a position of input by a position input member, each of the position detection electrodes and the position input member form a capacitor; and position detecting lines disposed in the covered portion and the uncovered portion to cross the border between the covered portion and the uncovered portion and coupled to the at least two signal sources and the position detecting lines to transmit position detecting signals.
Murade Masao (US 20010022572 A1)   does not teach position detecting electrodes disposed in the covered portion to detect a position of input by a position input member, each of the position detection electrodes and the position input member form a capacitor.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Murade Masao (US 20010022572 A1)   performs the same function as it does separately of displaying an image on Liquid Crystal Display comprising first and second substrate and second substrate cover first substrate. Second substrate has covered and uncovered area. Liquid Crystal Display apparatus also comprising flexible printed circuit board. Hayato Kurasawa (US 20170205958 A1) performs the same function as it does separately of  displaying an image on Liquid Crystal Display comprising first and second substrate and second substrate cover first substrate. Second substrate has covered and uncovered area. Liquid Crystal Display apparatus also comprising flexible printed circuit board and detecting touch input.
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Murade Masao (US 20010022572 A1)   to include position detecting electrodes disposed in the covered portion to detect a position of input by a position input member, each of the position detection electrodes and the position input member form a capacitor, as disclosed by Hayato Kurasawa (US 20170205958 A1)  thereby enable to display an image on Liquid Crystal Display, as well as enable to detect unevenness of a finger coming contact with input surface. Hayato Kurasawa (US 20170205958 A1)  discusses at paragraphs 7-8.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 3, 7-8 and  18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested review cited prior art cited on USPTO 892.
FUJIKAWA Yohsuke (US-20150332644-A1) please see figures 1-6, 10-12, paragraphs 46-68.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
07-21-2022